[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            MARCH 15, 2006
                              No. 05-14565                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                       D. C. Docket No. 04-00114-CR-4

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                    versus

LAMAR JABBAR MCGILL,
a.k.a. Tony Green,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                              (March 15, 2006)

Before TJOFLAT, ANDERSON and WILSON, Circuit Judges.

PER CURIAM:

     John M. Tatum, appointed counsel for Lamar Jabbar McGill in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and McGill’s conviction and

sentence is AFFIRMED.




                                          2